Citation Nr: 1818618	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-43 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the disability rating for posttraumatic stress disorder (PTSD) was properly reduced from 50 percent to 30 percent effective August 30, 2011.

2.  Entitlement to a rating in excess of 30 percent for service-connected PTSD. 

3.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity. 

4.  Entitlement to a rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.  

5.  Entitlement to a rating in excess of 20 percent for service-connected residuals fracture, transverse process L1. 

6.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II (diabetes).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to increased ratings for service-connected PTSD, peripheral neuropathy, right lower extremity, residuals fracture, transverse process L1, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO assigned an initial rating of 50 percent for the service-connected PTSD, effective October 3, 2003.  

2.  In a February 2012 rating decision, the RO reduced the Veteran's rating for PTSD to 30 percent, effective August 30, 2011, because the Veteran's VA examination results showed that the Veteran currently warranted a 10 percent rating.

3.  The Veteran's 50 percent rating had been in effect for more than five years at the time of the reduction.

4.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating for PTSD complied with the applicable regulations. 

5.  At the August 2017 hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to an increased rating for service-connected peripheral neuropathy, left lower extremity. 

6.  Service connection has been established for coronary artery disease (CAD), rated at 60 percent disabling, posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals fracture, transverse process L1, rated as 20 percent disabling; diabetes, rated as 20 percent disabling; peripheral neuropathy, left lower extremity, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 20 percent disabling; scar, residuals of status post shell fragment wound right hand, rated as 10 percent disabling; residuals, surgical scar, status post coronary artery bypass grafting, rated as 10 percent disabling; and residuals surgical scar, right lower leg, vein harvesting associated with coronary artery disease, rated as 0 percent disabling.  

7.  The Veteran's service-connected disabilities, as likely as not, preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history.


CONCLUSIONS OF LAW

1.  The reduction in the rating for service-connected PTSD from 50 percent to 30 percent effective August 30, 2011, was improper, and restoration of the 50 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to an increased rating for service-connected peripheral neuropathy, left lower extremity, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for the assignment of a TDIU have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The restoration of the Veteran's 50 percent rating for PTSD, the dismissal of the claim for an increased rating for service-connected peripheral neuropathy, left lower extremity, and the grant of TDIU constitute a complete grant of the benefits sought on appeal with respect to these issues.  The Veteran's remaining claims are being remanded for additional development.  As such, any defects with regard to VA's duty to notify and assist the Veteran with the development of his claims are harmless error, and no further discussion of VA's duty to notify and assist is necessary.  

II.  Rating Reduction

The Veteran claims error in a February 2012 rating decision that reduced the Veteran's compensation for his service-connected PTSD from 50 percent to 30 percent, effective August 30, 2011.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 50 percent disability rating for PTSD had been in effect for more than five years.  As a result, the protections under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a).  Further, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The Board finds that the reduction was improper and that the 50 percent rating must be restored.  

The Veteran was initially granted service connection for PTSD in a February 2004 rating decision and assigned a 50 percent rating based on symptoms including nightmares, isolation, discomfort in crowds, exaggerated startle response, depression, intrusive memories, flashbacks, irritability, and significant road rage, that included thoughts of running people over with his work truck and significant anger.  The February 2004 VA examiner's report reflects an in depth interview with the Veteran and thorough testing.  When the Veteran was reexamined in September 2010, the VA examiner noted that the Veteran did not have a history of violence/assaultiveness, past suicidal thoughts, no episodes of violence, and PTSD in partial remission.  The VA examiner then noted that the Veteran's responses raised suspicion of malingering due to a high frequency of symptoms that are highly atypical in patients with genuine psychiatric disorders.  The VA examiner then noted that he was unable to differentiate legitimate symptoms from exaggerated or feigned symptoms, and thus also unable to provide an opinion as to the Veteran's occupational and social functioning.  

The August 2011 VA examiner attributed the Veteran's depressed mood and memory impairment to physical medical conditions, and opined that his PTSD symptoms are a separate anxiety condition.  The VA examiner opined that the Veteran's memory impairment is unrelated to his PTSD, and his PTSD symptoms would not preclude employment.  The VA examiner also noted that the Veteran's PTSD symptoms including hypervigilance and irritability would impact his ability to work, but that these symptoms would not prevent the Veteran from maintaining gainful employment in settings that do not require interaction with others.  Instead, the VA examiner noted that many veterans with PTSD are able to function successfully as long haul truck drivers, rural postal carriers, and self-employed handymen.  Yet the VA examiner failed to address the evidence that supported the Veteran's original 50 percent rating, namely thoughts of causing harm to others while driving a truck and road rage.  Another VA examination took place in February 2014 and that VA examiner also concluded that the Veteran's responses were significantly elevated above the recommended cutoff score for the identification of suspected malingering (i.e. 54 versus the cutoff of 14).  Yet this VA examiner did not described the change in the Veteran's symptoms as an improvement or opine that any improvement in symptoms would improve his ability to function under the ordinary conditions of life and work.  

For a rating reduction it must be determined that an improvement in the disability has actually occurred and that the improvement reflects an improvement in the Veteran's ability to function under the ordinary condition of life and work.  However, this crucial element is missing from the RO's decision to reduce the Veteran's compensation.  Instead, the RO's February 2012 decision indicates that the Veteran's PTSD is now consistent with a 10 percent rating and not a 50 percent rating.  This finding is insufficient to prove that the preponderance of the evidence supports the conclusion that the Veteran's PTSD has improved and that this improvement will be maintained in the ordinary conditions of life and work.  The VA examiners who evaluated the Veteran's PTSD in September 2010, August 2011, and February 2014 also did not describe the change in the Veteran's condition as an improvement.  Instead, the September 2010 and February 2014 VA examiners raised suspicions of malingering and were unable to provide an opinion on the Veteran's functional impairment due to this suspicion.  The August 2011 VA examiner attributed many of the Veteran's psychiatric symptoms to other mental disabilities, without explaining whether these other disabilities were caused or aggravated by the Veteran's service-connected disabilities.  No VA examiner compared the Veteran's February 2004 symptoms to his instant symptoms or opined that the change reflects an improvement in the Veteran's PTSD.  Finally, reductions must take into account the entire recorded history of the disability, and neither the VA examiners nor the RO appears to have considered the full history of the Veteran's condition, for instance the symptoms that led to the original assignment of a 50 percent rating in February 2004.  

Further, for ratings that have been in place for more than 5 years, heightened protections are afforded the disability rating.  The evidence must clearly warrant the conclusion that sustained improvement has been demonstrated, which was discussed above and not shown.  The Veteran's rating will not be reduced on the basis of examinations less full and complete than those on which payments were authorized.  Yet the February 2004 VA examination includes a lengthy interview of the Veteran and a thorough mental status examination.  The VA examinations of September 2010, August 2011, and February 2014, do not include notes of a lengthy interview describing the Veteran's symptoms and history as thoroughly as the February 2004 VA examiner.  Neither do they include a mental status examination as thorough as conducted at the February 2004 VA examination.  Instead, the VA examinations are inadequate to rate the Veteran's condition as the VA examiners did not find the results accurate.

Thus, VA has not established by a preponderance of the evidence that the Veteran's service-connected PTSD has demonstrated clear improvement that will be maintained under the ordinary conditions of life and that the VA examinations used as the basis of the reduction are as full and complete as the VA examination on which payments were authorized.  As such, the applicable regulations have not been sufficiently followed in the process of reducing the Veteran's rating, and the Board must restore the Veteran's 50 percent rating for PTSD.  Schafrath, 1 Vet. App. at 595.  

III.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Prior to the Board promulgating a decision in this matter, the Veteran testified at the August 2017 hearing that he wished to withdraw from appellate consideration the issue of entitlement to an increased rating for service-connected peripheral neuropathy, left lower extremity.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and the claim is therefore dismissed.

IV.  TDIU

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  He maintains that the service-connected disabilities of (CAD), rated at 60 percent disabling, posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals fracture, transverse process L1, rated as 20 percent disabling; diabetes, rated as 20 percent disabling; peripheral neuropathy, left lower extremity, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 20 percent disabling; scar, residuals of status post shell fragment wound right hand, rated as 10 percent disabling; residuals, surgical scar, status post coronary artery bypass grafting, rated as 10 percent disabling; and residuals surgical scar, right lower leg, vein harvesting associated with coronary artery disease, rated as 0 percent disabling makes it impossible for him to obtain and/or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the case of Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

As of the date of his claim for TDIU, the Veteran had a combined rating of 90 percent and a disability rated at 60 percent, thus he meets the schedular threshold percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).  

The record reflects that the Veteran's employment includes past work as a truck driver from 2001 to 2006 and previous work as a policeman and prison guard.  He told the February 2014 VA examiner that he had worked in law enforcement for 36 years and retired in 2001.  He reported that he retired because he was assigned to duties he felt were less challenging.  He reported at the August 2017 hearing that he has a high school education.  

The evidence indicates that when the Veteran last held a job, he had thoughts of harming himself and others that contributed to his retirement.  While a clear picture of the Veteran's symptoms has not been provided by the VA examinations due to inconsistent responses, the February 2014 VA examiner noted the Veteran's symptoms include irritable behavior and angry outbursts, exaggerated startle response, sleep disturbance, anxiety, and sleep impairment.  An estimate from a VA examination in February 2014 indicated that the Veteran's CAD is consistent with a METs level of 3-5, or activities such as light yard work or brisk walking.  A later METs estimate from October 2014 put the Veteran's level at 5-7 METs due to ischemic heart disease.  The Veteran's diabetes is treated with oral hypoglycemic agent and insulin injected more than once per day, and the August 2011 VA examiner concluded that it does not prevent him from light duty or sedentary employment.  The Veteran's peripheral neuropathy results in bilateral lower extremity moderate intermittent pain, paresthesias or dysesthesias, and numbness.  The Veteran reported that he is unable to do prolonged standing or walking, is unsteady on his feet, and no longer drives.  The August 2011 VA examination showed that the Veteran's residuals, fracture, transverse processes results in a limited range of motion in the Veteran's back with painful motion.  

The Board notes the presence of opinions of VA examiners that the Veteran's PTSD or other individual disabilities do not prevent him from working.  However, these VA examiners did not have access to the Veteran's testimony at the August 2017 hearing.  They also evaluated the functional impact of the Veteran's individual disabilities, without opining on the functional impact of the combination of his service-connected disabilities.  Moreover, the PTSD examiner suggested that the Veteran work as a truck driver, despite the evidence that the Veteran had to stop performing just this type of work because he had thoughts of hurting others.  Finally, the Board notes that whether the Veteran's service-connected disabilities prevent him from working is not a medical decision, but instead one that is reserved for the Board.  See Moore, 21 Vet. App. at 218.

The Veteran has a high school education and past work in law enforcement and trucking.  The Veteran's service-connected physical disabilities greatly limit his ability to engage in the physical activity necessary for many jobs.  He experiences limitation in the use of his bilateral lower extremities, limitation of motion in his back, and limitation of METs rate due to diabetes and CAD.  He experienced thoughts of harm to self and others last time he worked as a trucker, and the recent VA examinations are not adequate to evaluate the Veteran's mental disabilities.  Based on the combination of symptoms associated with his service-connected disabilities, and his limited education and work history, the Board will resolve doubt in the Veteran's favor and conclude entitlement to TDIU is warranted.  


ORDER

Restoration of the 50 percent rating for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.  

The appeal of the issue entitlement to an increased rating for service-connected peripheral neuropathy, left lower extremity is dismissed.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

In August 2017, the Veteran testified at a hearing.  The Veteran testified at the hearing that his service-connected disabilities on appeal have worsened since the last VA examination.  For instance, the Veteran testified that he has trouble rising from the seated position, needs a scooter to move, experiences episodes of flare-ups of pain in his back, has no feeling in his legs due to his peripheral neuropathy and foot drop, dislikes of crowd, socially isolates, and must regulate his activities due to his diabetes.  It appears that the Veteran's last VA examinations to evaluate the Veteran's disabilities on appeal occurred in January 2014, August 2011, and September 2010.  Although a new VA examination is not warranted based merely upon the passage of time, see Palczewski v. Nicholson, 21Vet. App. 174 (2007), the Court of Appeals for Veterans Claims (Court) has held that "[w]here a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olsen v. Principi, 3 Vet. App. 480, 482 (1992 (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the disability has increased in seventy).  Thus, a remand is warranted for new VA examinations to determine the current nature and severity of the Veteran's service-connected disabilities.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  In light of the results of the September 2010 and February 2014 VA examination reports indicating false reporting of symptoms, notify the Veteran that it is his responsibility not only to report for any examination, but to also cooperate in the development of the claims.  Failure to cooperate with any VA examination without good cause may result in an adverse adjudication, including denial of the Veteran's claims.  See 38 C.F.R. §§ 3.158, 3.655.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded VA examinations by an examiner with appropriate expertise to determine the current nature and severity of the Veteran's service-connected PTSD, peripheral neuropathy, right lower extremity, residuals fracture, transverse process L1, and diabetes.  The examiner or examiners should specifically identify all symptoms, manifestations, and functional loss resulting from the Veteran's service-connected PTSD, peripheral neuropathy, right lower extremity, residuals fracture, transverse process L1, and diabetes.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.

For the Veteran's residuals fracture, transverse process L1, a thorough orthopedic examination of the back should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the back.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the back.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


